Citation Nr: 0910162	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether the Veteran's actions resulting in a personal 
assault in September 1970 constituted willful misconduct.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
testified at a Board videoconference hearing in April 2005.

The issues on appeal were originally before the Board in 
November 2005 and July 2007 when they were remanded to cure a 
procedural defect.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As set out above, one of the issues on appeal is whether the 
Veteran's actions resulting in a personal assault in 
September 1970 constituted willful misconduct.  Willful 
misconduct is defined by regulation.  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.301(a).  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).

A review of the claims file reveals that the Veteran has 
never been provided with proper notice which informs him of 
the regulations pertaining to willful misconduct and line of 
duty determinations, in violation of the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The July 2007 Board remand 
specifically directed that the Veteran be sent an appropriate 
letter which ensured compliance with the VCAA.  A letter 
dated in September 2007 was sent by the RO to the Veteran 
which referenced the fact that the Veteran was appealing two 
issues - service connection for PTSD and whether his actions 
resulting in a personal assault in 1970 constituted willful 
misconduct.  Significantly, the September 2007 letter did not 
provide any other information with regard to the willful 
misconduct claim.  In the case of Stegall v. West, 11 Vet. 
App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

The Board finds that the claim of entitlement to service 
connection for PTSD is inextricably intertwined with the 
issue of whether the Veteran's actions resulting in a 
personal assault in September 1970 constituted willful 
misconduct.  The reason for this conclusion is that the 
personal assault which occurred in September 1970 is the 
primary stressor the Veteran has alleged is the genesis for 
his PTSD.  The Board must remand the PTSD issue back to the 
RO with the willful misconduct issue.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and send an 
appropriate letter to the Veteran, with 
regard to the issue of whether the 
Veteran's actions resulting in a personal 
assault in September 1970 constituted 
willful misconduct, which ensures 
compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations.  

2.  After undertaking any additional 
development which may be deemed necessary, 
review the Veteran's claims.  If any issue 
on appeal remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case.  After 
affording the Veteran an opportunity to 
respond, the case should then be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

